Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2nd Objection - Drawings
The drawings are objected to because in figures 3 and 5, what are the different between the elements’ numbers 50, 52, 58 and 60.  They show the same area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show”
“The relay 58 comprises a magnetic system with a coil, a yoke and a movable armature. The coil has a bobbing consisting of insulation material, a coil wire, and coil terminals, which protrude from the housing 54. The coil terminals are used to apply a voltage to the coil from outside the housing 54. Once a voltage is applied, the coil is energized creating a magnetic flux, which flows to the armature and the yoke of the magnetic system. Due to the magnetic flux, the magnetic system tends to close an air gap between the armature and the yoke resulting in a movement of the armature toward the yoke.”
as described in the specification (par. [0022]).  
Where are the elements: “coil, yoke, movable armature, coil wire, coil terminals, air gap…etc….
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Schedele (US 4,342,019).
Regarding claim 1, Schedele discloses an electromagnetic relay comprising:
a housing (see the drawing below); and 
a stationary contact spring (11) having a base section (12) fixed in the housing (2 & see the drawing below),
a contact area (see the drawing below) opposite the base section (12, see the drawing below), and 
a spring section (see the drawing below) extending between the base section (12, see the drawing below) and the contact area (see the drawing below), 
the stationary contact spring (see the drawing below) abuts the housing (2 & see the drawing below) with a biasing force (P2) directed against a contact force (P6), 
the biasing force (P2) in a first variant of the relay (see the drawing below) is lower than the contact force (P4) and the biasing force (P2) in a second variant of the relay is higher than the contact force (P6).
[AltContent: textbox (Spring section)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact area)][AltContent: textbox (1st & 2nd Variant of the relay)][AltContent: arrow][AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base section)]
    PNG
    media_image1.png
    395
    459
    media_image1.png
    Greyscale
	
Regarding claim 2, Schedele discloses:
the stationary contact spring  (11) has an abutting latch (8) abutting the housing (2 & see the drawing above) with the biasing force (P2).
Regarding claim 3, Schedele discloses:
the stationary contact spring (11) is identically structured in the first variant and in the second variant (see the drawing above).
Regarding claim 7, Schedele discloses:
a base section (12, see the drawing above) fixed in a housing (see the drawing above) of the relay; 
a contact area (see the drawing below) opposite the base section (12, see the drawing below) adapted to perform an electric switching with a contact force (P6); 
a spring section (see the drawing below) extending between the base section (12, see the drawing below) and the contact area (see the drawing below); and an abutting latch (8) abutting the housing (see the drawing below) with a biasing force (P2) directed against the contact force.	
	
    PNG
    media_image2.png
    300
    505
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 6, first paragraph, applicant argued that:
 “these elements are well understood by one with ordinary skill in the art and, moreover, are not claimed elements of the invention. One with ordinary skill in the art can certainly understand the recited elements of the claimed invention without showing the elements of the magnetic system in the drawings and, consequently, such a drawing is not “necessary for the understanding of the subject matter to be patented” (See 35 U.S.C. 113).”

	This argument is not found to be persuasive, because any elements listed in the “DETAILED DESCRIPTION OF THE EMBODIMENT(S)” of the specification, should be clearly listed in the drawings.
Pages 7 and 8, last paragraph, applicant argued that:
“The spring contacts 9 and 10 of Schedele are not “a stationary contact spring” as claimed in claim 1.”

	This argument is not found to be persuasive, because page 5 in the Office Action, listed only the stationary contact spring is 11 (see col. 2, line 45 and 46).
Page 8, third paragraph, applicant argued that:
“The Office action does not contain any detail or further description of how Schedele is interpreted as disclosing two variants of a relay.”

This argument is not found to be persuasive, because applicant did not show the structures of two variants of the relay in the drawings.  Therefore, the structures of two positions in figures 1 and 2 of the Prior Art are considered as two variants of the relay.
Allowable Subject Matter
Claims 4-6, 8-16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the relay comprising:
Claim 4: the abutting latch is at least partially plastically deformed further toward the housing in the second variant than in the first variant.
Claim 5, the second variant is a high inrush relay and has an inrush capacity of about 45 A.
Claim 6, the first variant is a low inrush relay and has an inrush capacity of about 15-20 A.
Claim 8, a pair of abutting latches each protruding from a lateral side of the spring section.
Claim 9, the abutting latch is L-shaped and cantilevered.
Claim 10, abutting latch has a free tip with an abutting surface bent away from a plane in which the spring section is arranged.
Claim 11, a first bending zone having a smaller width in comparison to an area immediately surrounding the first bending zone.
Claim 16, the base section extends beyond a lateral side of the spring section and a gap is disposed between the lateral side of the spring section and the base section.
Claim 18, a free end of the abutting latch is plastically deformable into a plurality of positions relative to the spring section.
Claim 19, a free end of the abutting latch is plastically deformable into a plurality of positions relative to the spring section for altering the biasing force between the contact spring and the housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 29, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837